Citation Nr: 1039335	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1956 to 
October 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for a sinus 
disorder is warranted, as he first suffered from a sinus disorder 
while in service.  Specifically, the Veteran contends that he was 
hospitalized for approximately one month at the Army Hospital in 
Wurzburg, Germany, during the spring (approximately April through 
June) of 1958.  

During the development of the instant claim, the RO requested the 
Veteran's service treatment records from the National Personnel 
Records Center (NPRC), which responded that the Veteran's records 
were destroyed in the 1973 fire at the NPRC.  The NPRC indicated 
that the RO should search under code M05, which would include 
Army medical and dental records, sick/morning reports, as well as 
Office of Surgeon General (SGO) reports.  
 
In requesting such efforts be made to locate records which might 
verify the Veteran's statements, the Board observes that in a 
case in which a Veteran's service records are unavailable through 
no fault of his own, there is a heightened obligation for VA to 
assist him in the development of his claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened duty includes 
the obligation to search for alternative medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).

The Board notes that evidence which verifies the Veteran's 
claimed in-service treatment will not be sufficient to 
substantiate his claim based on the current record of evidence.  
This is especially true given the lapse in time between the 
Veteran's separation from service and the first recorded evidence 
of treatment for a chronic sinus disorder.  Rather, if the AOJ 
obtains evidence which indicates the Veteran was treated for a 
sinus disorder in service, the Board is satisfied that the 
evidence of record requires VA to assist the Veteran by providing 
a VA examination and opinion.

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  If the Veteran's statements regarding in-service 
treatment for a sinus disorder can be verified, he should be 
provided a VA examination to obtain an opinion as to whether or 
not the Veteran's current disabilities are related to his active 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Contact the NPRC utilizing Request Code 
M05 and search clinical records of the 
hospital at Wurzburg, Germany, as well as 
sick call and morning reports for the 
Veteran's unit, for any records related to 
the Veteran's asserted treatment for a 
sinus disorder in approximately April 
through June 1958.  Efforts to obtain the 
foregoing records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2009).

2.	If, and only if, evidence is obtained 
which indicates that the Veteran was 
treated for a sinus disorder in service, 
schedule him for a VA examination for the 
purpose of ascertaining the existence and 
etiology of any current sinus disorder.  
The claims file must be made available to 
the examiner for review, and the record 
should reflect that such a review was 
accomplished.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
Veteran, the examiner should specify 
whether the Veteran has any current sinus 
disorder, and provide an opinion as to 
whether any current disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's military service 
to include any in-service 
incidents/hospitalizations verified by the 
AOJ.  A detailed rationale should be 
provided for all opinions.  If an opinion 
cannot be provided on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



